PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/511,901
Filing Date: 10 Oct 2014
Appellant(s): Steven David Chapman, et al.



__________________
Guy R. Gosnell
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed: 09/29/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/19/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS:
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2008/0177438), further in view of Wilson; Dennis C. et al. (US 7,069,185), Chen; Ieon C. et al. (US 2014/0188329) (hereafter referred to as Chen I.) and Yitbarek; Anbessie A. et al. (US 2010/0070237).

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 


(2) Response to Argument

Appellant’s Argument #1
Appellants argue on page(s) 6-7 of Appellants remarks that the claims are eligible under 35 U.S.C. 101 (See Appellants’ remarks for more details).
Response to Argument #1
Appellants' arguments have been fully considered; however, the examiner respectfully disagrees.
It should be noted that in the updated new 101 PEG the rejection under 35 U.S.C. 101 addresses the claims as:
These claim limitations belong to the grouping of “Mathematical concepts” because the claims are related to determining parts that need corrective actions and the historic log of maintenance action taken on that particular part. The courts have used the phrase “Mathematical concepts” as — mathematical relationships, mathematical formulas or equations, mathematical calculations.
Alternatively, these claim limitations belong to the grouping of “certain methods of organizing human activity” because the claims are related to gathering, analyzing and providing information related to maintenance actions. Managing maintenance actions for one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. The court have used the phrase “Certain methods of organizing human activity” as —fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Under step 2A, the groupings are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
Further, Appellants’ arguments related to 2A prong 2 and 2B have been addressed in the 101 rejection above. 


Appellant’s Argument #2
Appellants argue on page(s) 7-10 of Appellants’ remarks that “In this regard, Step 2A of the subject matter eligibility test determines whether a claim is directed to a judicially recognized exception, such as a law of nature, a natural phenomena or an abstract idea. The Official Action contends on pages 3 and 4 that the claims fall within the abstract idea grouping of “certain methods of organizing human activity” since “the claims are related to gathering, analyzing and providing information related to maintenance actions.“ Additionally, the Official Action alleges that the claims belong to the grouping of mathematical concepts (page 7 of remarks) … Further, the claims cannot fairly be grouped as a mental process and, indeed, the Office has not suggested otherwise. Since the claims cannot be grouped as a mathematical concept, as certain methods of organizing human activity or as mental processes, the claims are not directed to an abstract idea such that the rejection under 35 U.S.C. § 101 is overcome.”   (See Appellants’ remarks for more details).
Response to Argument #2
Appellants' arguments have been fully considered; however, the examiner respectfully disagrees. 
With respect to the Step 2A, Prong One, the claims as drafted, and given their broadest reasonable interpretation, fall within the Abstract idea grouping of “certain methods of organizing human activity” (business relations; relationships or interactions between people). For instance, independent claim 1 is directed to an abstract idea, as evidenced by claim limitations “for a respective issue, identifying the maintenance actions that have been performed to correct the issue and that have corrected the issue; for each respective identified maintenance action, identifying a first group of structures wherein the issue has reoccurred and a second group of structures wherein the issue has not reoccurred; determining an actual correction duration value for each of the identified structures in the first and second groups, wherein determining the actual correction duration value for each of the identified structures in the second group comprises determining an elapsed time from performance of the respective identified maintenance action to a time at which a fix duration estimate (FDE) is generated; generating a correction duration estimate (XA) that estimates a time to reoccurrence of the issue for the structures in the first group using the actual correction duration values; using the correction duration estimate (XA) to identify a portion of the structures in the second group by distinguishing more recently maintained structures in the second group from less recently maintained structures in the second group based upon a comparison of the actual correction duration value for each structure in the second group to the correction duration estimate (XA); using the actual correction duration values calculated for the first group and the less recently maintained structures of the second group to generate the FDE representing an overall time estimation for reoccurrence of the issue; and causing the FDE to be presented, wherein the FDE is presented in association with the respective maintenance action to the user; and performing maintenance actions to address the issue with the maintenance action that is performed being based upon the FDEs associated with the maintenance actions that have previously corrected the issue.” 
These claim limitations belong to the grouping of “Mathematical concepts” because the claims are related to determining parts that need corrective actions and the historic log of maintenance action taken on that particular part. The court have used the phrase “Mathematical concepts” as — mathematical relationships, mathematical formulas or equations, mathematical calculations.
Alternatively, these claim limitations belong to the grouping of “certain methods of organizing human activity” because the claims are related to gathering, analyzing and providing information related to maintenance actions. Managing maintenance actions for one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. The court have used the phrase “Certain methods of organizing human activity” as —fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Under step 2A, the groupings are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
In the 101 rejection of the Final Office Action dated 03/19/20, pages 2-8, the limitations under step 2A prong one are mental processes as is discussed above. 
Further the limitations are very similar to the example discussed in MPEP 2106.04 (a) (2) “assigning hair designs to balance head shape, In re Brown, 645 Fed. Appx. 1014, 1015-16 (Fed. Cir. 2016)”. In re Brown, the claimed invention is directed to the system simply displaying or outputting hair designs to balance head shape. The final step in the claimed invention of In re Brown is concerned with telling the user to use a tool, such as scissors, to cut hair. In essence, In re Brown simply outputs instructions for a person to carry out the steps of cutting hair. Similar to In re Brown, the claims in the present application are simply outputting instructions for the performance of maintenance actions. The user is performing the actual maintenance, the system in present application’s claimed invention is not. As such, the additional elements in the claimed invention are mere instructions to apply an exception. The claimed invention does not integrate the abstract idea into a practical application or show that the claimed invention is significantly more than the abstract idea.
In 2106.04 (a) (2) II, Certain Methods of Organizing Human Activity, the courts discuss In re Brown under section “C. Managing Personal Behavior or Relationships or Interactions Between People”. The MPEP describes this sub-grouping includes social activities, teaching and following rules or instructions. Here, the MPEP says that In Re Brown is an example of a claim reciting following rules or instructions.   
Further, in 2106.04 (a) (2) III, Mental Processes, the courts discuss In re Brown under section “A. A Claim With Limitation(s) That Cannot Practically be Performed in the Human Mind Does Not Recite a Mental Process.” Here, the MPEP describes In re Brown as an example of claims that do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: a claim for identifying head shape and applying hair designs, which is a process that can be practically performed in the human mind, In re Brown, 645 Fed. App'x 1014, 1016-17 (Fed. Cir. 2016) (non-precedential).
Similar to In re Brown, the claims in the present application are related to gathering, analyzing and providing information related to maintenance actions. Managing maintenance actions for one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” and “mental processes” as discussed by the courts and the MPEP. Here, the claimed invention is also directed to “fundamental economic practices” because the claims are directed towards mitigating the risk of maintenance as well as managing personal behavior, because the claims the claims are directed towards facilitating/ planning maintenance. 


Appellant’s Argument #3
Appellants argue on page(s) 11-12 of Appellants remarks that “Moreover, the claims, at least as now amended, are integrated into a practical application. In this regard, the claims are integrated into a technique for performing maintenance upon a structure in a manner that is based upon a fix duration estimate (FDE), thereby improving the efficiency with which maintenance activities are performed as set forth by paragraphs [0046] and [0055] of the published application. As a result of the integration of the claims into a practical application, the claims, at least as not amended, are not directed to a judicial exception for this additional reason.”  (See Appellants’ remarks for more details).
Response to Argument #3
Appellants' arguments have been fully considered; however, the examiner respectfully disagrees. 
With respect to the Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites “computing system; computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions for, A computing system for providing information relating to maintenance actions to address an issue, the computing system comprising processing circuitry configured to:, A computer program product for providing information relating to maintenance actions to address an issue, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions for: via a user interface”, such that it amounts to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).
As a result, claims 1, 9 and 15 does not provide any specifics regarding the integration into a practical application when recited in a claim with a judicial exception. 
In the 101 rejection of the Final Office Action dated 03/19/20, pages 2-8, the limitations under step 2A prong two are mental processes not integrated into practical application as is discussed above. Further the limitations are very similar to the example discussed in MPEP 2106.05 (f) Mere Instructions to Apply an Exception, “VI. A method of assigning hair designs to balance head shape with a final step of using a tool (scissors) to cut the hair, In re Brown, 645 Fed. App'x 1014, 1017 (Fed. Cir. 2016).” 
Further the limitations are very similar to the example discussed in MPEP 2106.04 (a) (2) “assigning hair designs to balance head shape, In re Brown, 645 Fed. Appx. 1014, 1015-16 (Fed. Cir. 2016)”. In re Brown, the claimed invention is directed to the system simply displaying or outputting hair designs to balance head shape. The final step in the claimed invention of In re Brown is concerned with telling the user to use a tool, such as scissors, to cut hair. In essence, In re Brown simply outputs instructions for a person to carry out the steps of cutting hair. Similar to In re Brown, the claims in the present application are simply outputting instructions for the performance of maintenance actions. The user is performing the actual maintenance, the system in present application’s claimed invention is not. As such, the additional elements in the claimed invention are mere instructions to apply an exception. The claimed invention does not integrate the abstract idea into a practical application or show that the claimed invention is significantly more than the abstract idea.
In 2106.04 (a) (2) II, Certain Methods of Organizing Human Activity, the courts discuss In re Brown under section “C. Managing Personal Behavior or Relationships or Interactions Between People”. The MPEP describes this sub-grouping includes social activities, teaching and following rules or instructions. Here, the MPEP says that In Re Brown is an example of a claim reciting following rules or instructions.   
Further, in 2106.05 (f) (2) “Whether the claim invokes computers or other machinery merely as a tool to perform an existing process.” Here, the MPEP describes In re Brown as an example of claims, where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process. “VI. A method of assigning hair designs to balance head shape with a final step of using a tool (scissors) to cut the hair, In re Brown, 645 Fed. App'x 1014, 1017 (Fed. Cir. 2016).” Here, the MPEP describes use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may integrate a judicial exception into a practical application or provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016). See MPEP 2106.05 (f) for more details. 


Appellant’s Argument #4
Appellants argue on page(s) 11-12 of Appellants remarks that “Even if, merely for the sake of argument, it were determined that the claims were directed to a judicial exception, Step 2B of the subject matter eligibility analysis requires the claims to be analyzed to determine if the claims recite an additional element that amounts to significantly more than the judicial exception…. In this regard, the recitation of performing maintenance actions to address the issue with the maintenance action that is performed being based upon the FDEs associated with the maintenance actions that have previously corrected the issue as recited by independent Claim 1 is analogous to opening of the mold brought about by the use of the Arrhenius equation in Diamond v. Diehr. In particular, independent Claim 1 includes a physical process, namely, performing maintenance actions, which makes the resulting process patent eligible. In this regard, Diamond v. Diehr simply stated that a process that employs a mathematical equation, such as may be implemented by a general purpose computer, is statutory if the result of utilizing the mathematical equation was the performance of a physical process, such as the opening of a mold in Diamond v. Diehr or the performance of maintenance activities as recited by independent Claim 1. Thus, the rejection of dependent Claim 1 under 35 U.S.C. § 101 is additionally overcome on this basis.”  (See Appellants’ remarks for more details).
Response to Argument #4
Appellants' arguments have been fully considered; however, the examiner respectfully disagrees. 
It should be noted that Appellants have simply amended the claims to include “causing the FDE to be presented via a user interface, wherein the FDE is presented in association with the respective maintenance action to the user”. Presenting or displaying information via a user interface does not make the claims significantly more than the abstract idea.
With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “computing system; computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions for, A computing system for providing information relating to maintenance actions to address an issue, the computing system comprising processing circuitry configured to:, A computer program product for providing information relating to maintenance actions to address an issue, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions for: via a user interface” are insufficient to amount to significantly more. Appellants originally submitted specification describes the computer components above at least in [0011]-[0012]. In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). (See MPEP 2106.05(f) - Mere Instructions to Apply an Exception - “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using computer component cannot provide an inventive concept.). 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Independent Claims 9 and 15 is/are recite substantially similar limitations to independent claim 1 and is/are rejected under 2B for similar reasons to claim 1 above.
Further, it should be noted that additional elements of the claimed invention such as claim limitations when considered individually or as an ordered combination along with the other limitations discussed above in method claim 1 also do not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106. 
In the 101 rejection of the Final Office Action dated 03/19/20, pages 2-8, the limitations under step 2B the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception as is discussed above. Further the limitations are very similar to the example discussed in MPEP 2106.05 (f) Mere Instructions to Apply an Exception, “VI. A method of assigning hair designs to balance head shape with a final step of using a tool (scissors) to cut the hair, In re Brown, 645 Fed. App'x 1014, 1017 (Fed. Cir. 2016).” 
Further the limitations are very similar to the example discussed in MPEP 2106.04 (a) (2) “assigning hair designs to balance head shape, In re Brown, 645 Fed. Appx. 1014, 1015-16 (Fed. Cir. 2016)”. In re Brown, the claimed invention is directed to the system simply displaying or outputting hair designs to balance head shape. The final step in the claimed invention of In re Brown is concerned with telling the user to use a tool, such as scissors, to cut hair. In essence, In re Brown simply outputs instructions for a person to carry out the steps of cutting hair. Similar to In re Brown, the claims in the present application are simply outputting instructions for the performance of maintenance actions. The user is performing the actual maintenance, the system in present application’s claimed invention is not. As such, the additional elements in the claimed invention are mere instructions to apply an exception. The claimed invention does not integrate the abstract idea into a practical application or show that the claimed invention is significantly more than the abstract idea.
In 2106.04 (a) (2) II, Certain Methods of Organizing Human Activity, the courts discuss In re Brown under section “C. Managing Personal Behavior or Relationships or Interactions Between People”. The MPEP describes this sub-grouping includes social activities, teaching and following rules or instructions. Here, the MPEP says that In Re Brown is an example of a claim reciting following rules or instructions.   
Further, in 2106.05 (f) (2) “Whether the claim invokes computers or other machinery merely as a tool to perform an existing process.” Here, the MPEP describes In re Brown as an example of claims, where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process. “VI. A method of assigning hair designs to balance head shape with a final step of using a tool (scissors) to cut the hair, In re Brown, 645 Fed. App'x 1014, 1017 (Fed. Cir. 2016).” Here, the MPEP describes use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may integrate a judicial exception into a practical application or provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016). See MPEP 2106.05 (f) for more details. 
The MPEP has also discussed In re Brown in 2106.05(g) Insignificant Extra-Solution Activity. Here, the MPEP describes a consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim.  
In MPEP 2106.05 (g), the considerations for a claim being an insignificant extra solution are discussed as: (1) Whether the extra-solution limitation is well known, (2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention), (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). 
The present application is similar to Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B as discussed by MPEP 2106.05 (g) under the third consideration of insignificant extra solution: (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). 
In the present application, data is gathered, processed and data is output instructing the user to perform the necessary maintenance steps. This is also very similar to In re Brown as discussed above. The MPEP 2106.05 (g) recites In re Brown as an example of Insignificant Application.
It should be noted that the limitations argued as significantly more should be directed to the technology, not the abstract idea itself. Here, the steps Appellant points to as “significantly more” are merely narrowing the abstract idea to a particular technological environment, which has been found to be ineffective to render an abstract idea eligible. As in Ultramercial, LLC v. Hulu, LLC and WildTangent, ___ F.3d ___, 112 USPQ2d 1750 (Fed. Cir. 2014), here, a series of steps merely aggregating data and determining trends are abstract idea with routine and conventional activities is insufficient to transform a patent-ineligible abstract idea into patent eligible subject matter. Even if some of the series of steps were not previously employed in the art, this is not enough—standing alone—to confer patent eligibility upon the claims at issue.
Further, appellants arguments related to Diamond v. Diehr are not persuasive because the present application is not similar to the Diamond v. Diehr. In Diamond v. Diehr, the technical field of rubber molding is improved. It should be noted that unlike, in Diamond v. Diehr, 450 U.S. 175, 209 U.S.P.Q. 1 (1981), where the algorithm was applied to a machine, in the present case, there is no real world application to the machine. As such, appellants' claimed invention is not analogous to Diamond v. Diehr. Even if, for argument sake, the current claims are considered under Diamond v. Diehr, they still do not meet the “significantly more" requirements.
Similarly, appellants arguments related to Bascom are not persuasive for the following reasons. In BASCOM, the Federal Circuit agreed with the District Court's identification of the abstract idea being the "filtering content" found on the internet. The courts found that the abstract idea was a certain method of organizing human activity. However, the Federal Circuit held that the District Court did not properly perform step 2B of the two part Alice framework (or the Mayo test). The Federal Circuit court held that the additional elements in Bascom did amount to significantly more when considered as an ordered combination. The court held that the additional elements, such as, the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user, when combined may be found in the non-conventional and non-generic arrangement of the additional elements, i.e., an inventive concept (Bascom Global Internet Services, Inc. v. AT&T Mobility LLC. (Fed. Cir. 2016)). In this instant case however, there is no installation of any application at a specific location, much less a customizing of features to the end users, but merely a highly general recitation of computer components discussed above in Step 2B of the 101 rejection. Also, to be noted are appellants originally submitted specification also discussed above in Step 2B of the 101 rejection. In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f).



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/N.P/Examiner, Art Unit 3624 
                                                                                                                                                                                                       Conferees:

/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.